In an action for a declaratory judgment with respect to respondent’s right to disclaim liability on a certain liability insurance policy which it had issued and for an injunction restraining appellants from bringing any action against respondent based upon or arising out of a certain accident, judgment was rendered after trial in favor of respondent. The appeal is from an order denying appellants’ motion for a new trial or to reopen the trial for the purpose of receiving additional evidence. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel and Murphy, JJ., concur; Beldock and Kleinfeld, JJ., dissent and vote to reverse the order and to grant the motion on the ground that the new evidence was material; in the interests of justice a new trial should have been granted for the purpose of receiving it.